Citation Nr: 9935183	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for internal 
derangement of the left knee with chondromalacia, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1991.  He also had one year, nine months and eleven 
days prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland, which decreased the ratings for the 
veteran's low back and left knee disabilities from 20 and 10 
percent to 10 and zero percent, respectively.  Pursuant to a 
Board remand the veteran underwent a VA orthopedic 
examination.  A subsequent RO decision restored the 20 and 10 
percent ratings and, following another VA compensation 
examination, an RO decision in July 1999 increased the 
ratings for the veteran's low back and left knee disabilities 
to 40 and 20 percent, respectively, effective from the date 
of claim.  During this appeal, this case was transferred to 
the Regional Office in Denver, Colorado, and then to the 
Regional Office in Washington, DC (RO).

As there is no indication that the veteran has withdrawn his 
appeal for increased ratings for low back and left knee 
disabilities, and in light of the fact that the maximum 
schedular evaluations have not been assigned to date, his 
appeal of both issues continues.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As noted above, this case was remanded by the Board in 
February 1997 for additional development.  The veteran was to 
be given an opportunity for a hearing, and the opportunity to 
inform the RO of all medical providers from whom he had 
received treatment for his low back and left knee 
disabilities.  By letter dated in March 1997, the RO advised 
the veteran of these opportunities.  The veteran failed to 
respond to this letter, and, therefore, no hearing was held.  
The case is now properly before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain with 
degenerative joint disease symptomatic and productive of 
slight limitation of motion of the lumbar spine.

2.  The veteran's internal derangement of the left knee with 
chondromalacia is currently stable and productive of no more 
than extension limited to 10 degrees with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar strain with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee with chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his low 
back and left knee disabilities should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's 
claims allege an increase in severity of the service-
connected disabilities, and are therefore well-grounded 
claims for increased evaluation.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In addition, the Board is satisfied 
that the record contains all evidence necessary for an 
equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In cases where the schedular criteria are found to be 
inadequate for evaluating the particular disability at issue, 
the claim may be referred for extraschedular consideration.  
38 C.F.R. § 3.321(b)(1).  Generally, extraschedular 
consideration is appropriate only in cases presenting such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.


Low back disability

The veteran was initially granted service connection in April 
1991, with an evaluation of 20 percent.  This evaluation was 
continued until the rating decision currently on appeal, 
which decreased the evaluation in June 1995 to 10 percent.  
However, in January 1998, based on a new examination, the 
evaluation was restored to 20 percent.  Further, in July 
1999, based on another examination, the evaluation was 
increased to 40 percent.  

There are no clinical treatment records pertaining to the 
veteran's back.  There are, however, several VA examinations 
of record.  At a February 1995 VA examination, the veteran 
reported that, since injuring himself in 1980, he had been 
treated with pain pills and muscle relaxers.  He had recently 
hurt his back at work and had taken a week off of work due to 
back pain.  He did not seek medical attention for that 
injury.  He was currently working for the federal government.  
On physical examination, he had normal back movements while 
undressing and removing his shoes and socks.  He had no 
deformity of the back.  He had flexion to 90 degrees, 
extension to 20 degrees, lateral bending to 30 degrees 
bilaterally, and rotation to a total of 60 degrees.  However, 
he told the examiner that all of these movements caused him 
pain in the lumbar spine.  There were no visible or palpable 
muscle spasms during the examination.  Deep tendon reflexes 
were equal bilaterally.  There was no loss of sensation in 
the legs.  He had no pain on straight leg raising in the 
supine position, and no difficulty coming to a sitting 
position.  He had normal reverse curvature of the lumbar 
lordosis when standing.  Diagnosis was history of low back 
strain.  X-rays showed normal lumbar disc spaces and bony 
structures.  There was a slight loss of height of the D12 
vertebral body, consistent with a slight wedge compression 
fracture of uncertain age.

Another VA examination was performed in July 1997.  The 
veteran reported he had lost a total of approximately six 
months of work in the period between 1990 and 1995 due to his 
disabilities.  He was presenting working for a computer 
company and had lost 2 days in the last year.  He stated he 
had tried a variety of treatments for his back, including a 
corset, medicine, and physical therapy, but his symptoms 
continued.  He reported activity-related low back pain, worse 
with sitting or standing for prolong periods.  He also had 
pain radiating down both of his legs to the feet.  His back 
fatigued easily and was more painful with activity.  He also 
felt weakness with motion.  On physical examination, the 
lumbosacral spine showed a mild loss of lumbar lordosis.  
Range of motion was 80 degrees flexion, 30 degrees extension, 
30 degrees lateral bending bilaterally, and 30-35 degrees 
rotation bilaterally.  The examiner provided the following as 
normal range of motion figures:  flexion of 0 to 95 degrees; 
extension of 0 to 35 degrees; left and right lateral flexion 
of 0 to 40 degrees; and left and right rotation of 0 to 35 
degrees.  On range of motion testing, there was increased 
pain with motion and some increased pain with gently resisted 
flexion/extension of the lumbar spine.  There was no easy 
fatigability or incoordination noted.  The examiner opined 
that in addition to the range of motion loss noted, he would 
assign a 5 degree range of motion loss due to pain.  X-rays 
showed normal lumbar vertebral alignment; minimal 
degenerative changes at L3/4, L4/5 and L5/S1; well-maintained 
disk heights; anterior end plate Schmorl's nodes of L3, L4 
and L5; and no evidence of acute injury.

In March 1999, another VA examination of the spine was 
performed.  The veteran was working as a shipper in a tool 
supply company.  He stated he frequently felt a tingling 
feeling in his legs.  He was using Motrin and Aleve for the 
pain.  Over the years he had suffered daily low grade low 
back pain.  The level of the pain was about the same.  He had 
some radiation of pain to the legs.  On physical examination, 
there was no tenderness to percussion of the lumbar spine.  
There were no postural abnormalities or fixed deformities 
noted.  Musculature was well-developed symmetrically, and 
there were no spasms.  Range of motion was flexion to 80 
degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation of 40 
degrees.  There was no pain on motion noted.  Neurological 
findings were that light touch sensation was intact in both 
lower extremities and feet, ankle jerks were 1+ on the right 
and 0 on the left, knee jerks were 1+ bilaterally.  Straight 
leg raising test was negative bilaterally.  There were 
bilateral Babinski's reflexes.  X-rays of the lumbar spine 
showed no abnormalities.  Diagnosis was past history of 
persistent low back pain with occasional radiculopathy, and 
lumbosacral strain with degenerative joint disease.

The Board notes that the veteran's low back disability is 
rated under 38 C.F.R. § 4.71a, Code 5010-5292 (arthritis and 
limitation of motion of the lumbar spine) and Code 5295 for 
lumbosacral strain.  Limitation of motion of the lumbar spine 
is evaluated pursuant to DC 5292, which provides for a 40 
percent evaluation if limitation of motion is severe, a 20 
percent evaluation if moderate and a 10 percent evaluation if 
slight.  Disabilities of the lumbar spine may also be 
evaluated pursuant to DC 5295 for lumbosacral strain.  Under 
this provision, a 40 percent evaluation is warranted in 
severe cases, involving listing of whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; and a 20 percent 
evaluation if involving muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The veteran has been assigned a 40 
percent evaluation, which is the highest compensation 
available under either DC 5292 or DC 5295.  As the veteran is 
not service connected for disc disease, 38 C.F.R. § 4.71a, DC 
5293 for intervertebral disc syndrome is not applicable.  

The Board has considered whether additional compensation is 
available for pain, weakness or fatigue with motion.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  However, even considering the veteran's pain, 
his flexion is only limited to 80 degrees, which is over 80 
percent of full flexion, and his extension is only limited to 
20 degrees, which is over one-half of full extension.  As the 
veteran has been assigned an evaluation for the highest or 
"severe" level of limitation of motion, his range of motion 
symptoms do not warrant any additional compensation pursuant 
to 38 U.S.C.A. § 4.40.  There is no objective medical 
evidence to suggest that pain, weakness, or any other symptom 
or sign results in any additional functional limitation to a 
degree that would support a higher rating.

The Board further finds that extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b)(1).  Although the 
veteran stated in his notice of disagreement that he had been 
rejected for employment due to his disabilities and that he 
had missed a lot of time from work due to his disability, 
there is no evidence of record to substantiate these 
statements.  Furthermore, the evidence of record is that the 
veteran has had steady employment.  He has not presented any 
employment records or other documentary evidence showing a 
marked interference with his potential for earning capacity 
generally.  In the absence of such evidence, the Board finds 
that a remand for compliance with the procedures for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




Left knee disability

The veteran injured his left knee playing basketball in 
service in 1986.  He was granted service connection for his 
left knee disability in April 1991, initially evaluated as 10 
percent disabling.  This evaluation was continued until the 
RO's June 1995 decision now on appeal, in which evaluation 
was decreased to 0 percent.  Subsequently, in a January 1998 
supplemental statement of the case, evaluation was restored 
to 10 percent, and then, in a July 1999 decision, evaluation 
was increased to 20 percent.

At his February 1995 examination, the veteran reported that 
his knee bothered him sometimes during very cold weather, but 
he otherwise had no problems with it.  The knee had improved 
since he stopped doing any sports.  He walked unassisted 
without a limp.  His stance was normal, although with his 
heels together, the distance between the medial femoral 
condyle measured 8 cm.  Upon measuring the knee angles, it 
was noticed that there was a slight varus deformity measuring 
2 degrees on either side instead of the normal 7-degree 
valgus.  He had markedly everted feet and hallux valgus 
deformities bilaterally.  The knees showed no swelling.  The 
lower extremities were equal in measurement at knee, calf and 
distal thighs.  There was no tenderness to palpation of the 
left knee.  The veteran said the pain was deep and in front.  
There were no abnormalities of the knee noted.  Extensor 
muscle strength was normal and stability was excellent.  
Cruciate and lateral ligaments were intact.  McMurray's test 
was negative.  There was no crunching, clicking or popping on 
range of motion testing and motion was full extension to 150 
degrees flexion.  Flexor strength of the left knee was 
normal.  X-rays showed no osseous or soft tissue abnormality.  
He was diagnosed with a history of left knee strain, with no 
current abnormal objective findings.

In July 1997, the veteran had another VA examination at which 
the left knee was examined.  He reported that in addition to 
the basketball injury, he had had cumulative other traumas to 
the knees from sports and military activities.  His main 
complaint was giving out and popping, as well as some pain.  
He denied any swelling.  He reported that he had limited his 
activities and did not play sports due to his back and knee 
problems.  He had had no surgeries of the left knee.  On 
examination, the knee showed mild pain with range of motion 
testing.  Range of motion was 0 to 135 degrees, normal range 
being to 140 degrees, according to the examiner.  However, 
the examiner opined that an additional 5 degrees of motion 
were lost due to pain during range of motion testing of the 
knee.  The pain might limit his functional abilities during 
times of greater symptomatology or during repetitive use.  
There was no effusion.  The medial joint line was mildly 
tender.  The lateral joint line was nontender.  
Patellofemoral compression did not cause tenderness.  
Lachmann's test was negative and pivot shift was negative.  
There was no effusion, and alignment was grossly normal.  
There was mild pain through flexion and extension arc, but no 
weakness or easy fatigability noted.  There was increased 
pain with resisted flexion and extension of the knee.  X-rays 
showed no evidence of acute fracture, dislocation, joint 
effusion, or degenerative changes.  There were prominent 
trabeculations throughout the femur, tibia and patella, which 
may indicate early osteoporosis or metabolic bone disease, or 
may be a normal variant.  In any case, these were not felt to 
be significant.  Diagnosis was chondromalacia of the left 
knee.

Another examination was performed in March 1999.  The veteran 
reported that he had been treated with rest and painkillers 
over the years.  He stated he had recurrent pain and swelling 
and occasional giving out.  He stated that he had fallen 
about three times.  On physical examination, there was no 
tenderness to palpation, no swelling, no deformity and no 
instability.  Range of motion was flexion of 95 degrees and 
extension of 10 degrees.  X-rays showed no bony or joint 
abnormality and no soft tissue abnormality.

The veteran's knee may be evaluated pursuant to DC 5257 for 
impairment of the knee involving recurrent subluxation or 
lateral instability, which provides for a 30 percent 
evaluation if severe, a 20 percent evaluation if moderate, 
and a 10 percent evaluation if slight.  38 C.F.R. § 4.71a, DC 
5257.  The knee may also be evaluated for limitation of 
flexion as follows:  30 percent evaluation for flexion 
limited to 15 degrees; 20 percent if limited to 30 degrees; 
10 percent if limited to 45 degrees; and noncompensable if 
limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension is compensated as follows:  50 
percent evaluation for extension limited to 45 degrees; 40 
percent if limited to 30 degrees; 30 percent if limited to 20 
degrees; 20 percent if limited to 15 degrees; 10 percent if 
limited to 10 degrees and  noncompensable if limited to 5 
degrees.  Normal range of motion for the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

The veteran has reported some episodes of giving way of the 
left knee, although there was no instability demonstrated at 
the March 1999 examination.  Essentially, there have been no 
objective symptoms demonstrated during examinations, other 
than some slight limitation of motion, pain with motion, and 
some tenderness of the medial joint line at the July 1997 
examination, and there are no abnormal findings on x-rays.  
As subluxation and lateral instability have not been 
demonstrated, the Board finds that the veteran's left knee 
disability should be evaluated pursuant to the limitation of 
motion criteria.  The veteran's flexion has been limited at 
most to 95 degrees, which does not provide a compensable 
evaluation.  His extension has been limited at most to 10 
degrees, for which a 10 degree evaluation is applicable.  
Because there is some slight additional limitation of motion 
due to pain, an additional 10 percent compensation is 
appropriate, bringing the veteran's total compensation to 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-05 (1995).  Because the veteran's left 
knee is currently evaluated as 20 percent, an increased 
evaluation is not appropriate at this time.  There is no 
medical evidence to suggest that pain, weakness, or any other 
symptom or sign results in any additional functional 
limitation to a degree that would support a higher rating.

The Board has further considered whether extraschedular 
consideration is appropriate.  However, there is no evidence 
in the record to show that the veteran's symptoms are so 
severe that they cause marked interference with employment or 
frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  That is, 
the veteran has not presented any employment records or other 
documentary evidence showing a marked interference with his 
potential for earning capacity generally.  In the absence of 
such evidence, the Board finds that a remand for compliance 
with the procedures for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted.  Bagwell, supra; Floyd, supra; Shipwash, supra.


ORDER

An increased evaluation for lumbar strain with degenerative 
joint disease, currently evaluated as 40 percent disabling, 
is denied.

An increased evaluation for internal derangement of the left 
knee with chondromalacia, currently evaluated as 20 percent 
disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

